              Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 1 of 38




 1 ROBBINS LLP
   BRIAN J. ROBBINS (190264)
 2 brobbins@robbinsllp.com
   SHANE P. SANDERS (237146)
 3 ssanders@robbinsllp.com
   GREGORY E. DEL GAIZO (247319)
 4 gdelgaizo@robbinsllp.com
   MATIAS MONTILLANO (323282)
 5 mmontillano@robbinsllp.com
   5040 Shoreham Place
 6 San Diego, CA 92122
   Telephone: (619) 525-3990
 7 Facsimile: (619) 525-3991

 8 Attorneys for Plaintiff
 9                              UNITED STATES DISTRICT COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11 HOWARD PETRETTA, Derivatively on           )   Case No.:
   Behalf of PINTEREST, INC.,                 )
12                                            )
                      Plaintiff,              )   VERIFIED STOCKHOLDER DERIVATIVE
13        v.                                  )   COMPLAINT FOR BREACH OF
                                              )   FIDUCIARY DUTY AND UNJUST
14   BENJAMIN SILBERMANN, EVAN                )   ENRICHMENT
     SHARP, TODD MORGENFELD, ANDREA )
15   WISHOM, JEREMY S. LEVINE, JEFFREY )
     JORDAN, FREDRIC G. REYNOLDS,             )
16   LESLIE J. KILGORE, GOKUL RAJARAM, )
     and MICHELLE WILSON,                     )
17                                            )
                        Defendants,           )
18                                            )
           -and-                              )
19                                            )
     PINTEREST, INC., a Delaware Corporation, )
20                                            )
                        Nominal Defendant.    )   DEMAND FOR JURY TRIAL
21                                            )
22

23

24       REDACTED VERSION OF PORTIONS OF COMPLAINT SOUGHT TO BE SEALED

25

26

27

28

                         VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
               Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 2 of 38




 1          Plaintiff, by his attorneys, submits this Verified Stockholder Derivative Complaint for Breach of

 2 Fiduciary Duty and Unjust Enrichment. Plaintiff alleges the following on information and belief, except

 3 as to the allegations specifically pertaining to plaintiff which are based on personal knowledge. This

 4 complaint is also based on the investigation of plaintiff's counsel, which included, among other things, a

 5 review of documents provided to plaintiff for inspection in response to his inspection demand pursuant

 6 to 8 Del. C. §220 (the "Section 220 Documents"), a review of public filings with the U.S. Securities and

 7 Exchange Commission ("SEC") and a review of news reports, press releases, and other publicly available

 8 sources.
 9                             NATURE AND SUMMARY OF THE ACTION

10                 This is a stockholder derivative action brought by plaintiff on behalf of nominal defendant

11 Pinterest, Inc. ("Pinterest" or the "Company") against certain of its officers and directors for breach of

12 fiduciary duty, unjust enrichment, and violations of law. These wrongs resulted in hundreds of millions

13 of dollars in damages to Pinterest's reputation, goodwill, and standing in the business community.

14 Moreover, these actions have exposed Pinterest to hundreds of millions of dollars in potential liability

15 for violations of state and federal law.

16                 Pinterest is an image sharing and social media website that allows users to collect images

17 and links to create virtual "pinboards" based on their interests. The website was launched in March 2010,

18 and has grown to become one of the largest social media platforms in the world. In fact, Pinterest

19 currently reaches 459 million monthly active users, and recognizes that about two-thirds of its user base

20 are female. Pinterest is often called the "nicest company in Silicon Valley," driven by its purported

21 promotion of its "inspiring environment" and a workplace culture that fosters diversity and inclusion.

22 Pinterest's rapid growth led to a successful initial public offering ("IPO") on April 18, 2019, with a $10

23 billion valuation.

24                 Unfortunately, Pinterest's claims of creating an inspiring work environment are false. In

25 truth, Pinterest has created a toxic workplace culture grounded in abuse and discrimination against its

26 own employees. This toxic work environment has bubbled internally for years, and only recently has the

27 truth about Pinterest's culture surfaced, leading to a user boycott, employee walkout, financial harm, and

28 irreparable damage to the Company's reputation.
                                             -1-
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
               Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 3 of 38




 1                  This discriminatory culture begins with Pinterest's cofounder and Chief Executive Officer

 2 ("CEO"), defendant Benjamin Silbermann ("Silbermann"). According to several former employees,

 3 defendant Silbermann repeatedly placed himself before the Company, surrounding himself with yes-men

 4 and marginalizing women who dared to challenge Pinterest's White male leadership. When these

 5 marginalized employees tried to speak out, they were silenced or ignored.

 6                  Unfortunately, this tone at the top has normalized gender and race discrimination at

 7 Pinterest's leadership levels.

 8
 9

10

11

12

13

14                  Defendant Silbermann addressed Pinterest's internal toxic culture only when reports about

15 the Company's hypocrisy surfaced in the public in the summer of 2020. In particular, two senior-level,

16 Black female employees went public with allegations of pervasive racial discrimination and retaliation

17 at the Company. Despite leading some of Pinterest's most high-profile initiatives, these senior-level

18 employees were underpaid compared to their White male colleagues. Furthermore, these employees

19 experienced repeated instances of racial and gender abuse by senior executives. These employees

20 separately filed complaints with California's Department of Fair Employment and Housing ("DFEH"),

21 alleging pay discrimination and retaliation. Their claims have since been confidentially resolved.

22                  In response to these public disclosures, defendant Silbermann was forced to admit that

23 "parts of our culture are broken."

24                  As news agencies began to investigate Pinterest's workplace culture, they discovered that

25 these experiences were not isolated cases. "Instead, they are representative of an organizational culture

26 that hurts all Pinterest workers." In solidarity with their former colleagues, on August 14, 2020, hundreds

27 of Pinterest employees staged a virtual walkout, demanding greater transparency for pay and increased

28 diversity among the Company's leadership.
                                             -2-
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 4 of 38




 1          Soon after they came forward, Pinterest's former Chief Operating Officer ("COO"), Francoise

 2 Brougher ("Brougher"), sued Pinterest for gender discrimination, wrongful termination, and retaliation.

 3 According to Brougher, she was left out of key meetings, given inappropriate gender-based feedback,

 4 and was also severely underpaid compared to her male colleagues.                When Brougher approached

 5 defendant Silbermann about her mistreatment at the Company, she was fired. On August 11, 2020,

 6 Brougher filed her lawsuit in the Superior Court of the State of California for the County of San Francisco.

 7 The Company settled the lawsuit on December 14, 2020, paying Brougher $22.5 million, as reportedly

 8 the largest publicly announced settlement for an individual gender discrimination lawsuit in history.
 9                                       JURISDICTION AND VENUE

10                  Jurisdiction is conferred by 28 U.S.C. §1332. Complete diversity among the parties exists

11 and the amount in controversy exceeds $75,000, exclusive of interests and costs.

12                  This Court has jurisdiction over each defendant named herein because each defendant is

13 either a corporation that conducts business in and maintains operations in this District, or is an individual

14 who has sufficient minimum contacts with this District to render the exercise of jurisdiction by the

15 District courts permissible under traditional notions of fair play and substantial justice.

16                  Venue is proper in this Court in accordance with 28 U.S.C. §1391 because: (i) one or more

17 of the defendants either resides in or maintains executive offices in this District; (ii) a substantial portion

18 of the transactions and wrongs complained of herein, including the defendants' primary participation in

19 the wrongful acts detailed herein, and aiding and abetting and conspiracy in violation of fiduciary duties

20 owed to Pinterest, occurred in this District; and (iii) defendants have received substantial compensation

21 in this District by doing business here and engaging in numerous activities that had an effect in this

22 District.

23                                     INTRADISTRICT ASSIGNMENT

24                  A substantial portion of the transactions and wrongdoings which give rise to the claims in

25 this action occurred in the County of San Francisco. A related derivative action is pending in the San

26 Francisco division of this Court and therefore, this action is properly assigned to the San Francisco

27 division.

28
                                              -3-
                           VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
               Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 5 of 38




 1                                               THE PARTIES

 2 Plaintiff

 3                 Plaintiff Howard Petretta has continuously been a stockholder of Pinterest since May

 4 2019. Plaintiff is a citizen of Alabama.

 5 Nominal Defendant

 6                 Nominal defendant Pinterest is a Delaware corporation with principal executive offices

 7 located at 505 Brannan Street San Francisco, California. Accordingly, Pinterest is a citizen of Delaware

 8 and California. Pinterest operates and maintains a social networking website that the Company describes
 9 as a virtual discovery engine. As of December 31, 2020, the Company had 2,545 full-time employees.

10 Defendants

11                 Defendant Silbermann is Pinterest's Cofounder, President, and CEO and has been since

12 2012; Chairman of the Board and has been since at least 2019, and a director and has been since 2008.

13 Defendant Silbermann knowingly, recklessly, or with gross negligence permitted and deliberately

14 enabled a culture of discrimination against women and people of color at Pinterest. Pinterest paid

15 defendant Silbermann the following compensation as an executive:

16                                                  Stock        All Other
                        Year      Salary           Awards      Compensation      Total
17                      2020     $197,100             -           $2,000       $199,100
                        2019     $197,100        $45,745,013     $280,000     $46,222,113
18                      2018     $197,100             -              -         $197,100

19 Defendant Silbermann is a citizen of California.

20                 Defendant Evan Sharp ("Sharp") is Pinterest's Cofounder and Chief Design & Creative
21 Officer and has been since 2011, and a director and has been since March 2019. Defendant Sharp

22 knowingly, recklessly, or with gross negligence permitted and deliberately enabled a culture of

23 discrimination against women and people of color at Pinterest. Pinterest paid defendant Sharp the

24 following compensation as an executive:

25                                                  Stock        All Other
                        Year      Salary           Awards      Compensation      Total
26                      2020     $330,000             -           $2,000       $332,000
                        2019     $330,000        $45,745,013         -        $46,075,013
27

28 Defendant Sharp is a citizen of California.
                                             -4-
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
               Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 6 of 38




 1                 Defendant Todd Morgenfeld ("Morgenfeld") is Pinterest's Chief Financial Officer

 2 ("CFO") and has been since November 2016, and Head of Business Operations and has been since May

 3 2020. Defendant Morgenfeld knowingly, recklessly, or with gross negligence permitted and deliberately

 4 enabled a culture of discrimination against women and people of color at Pinterest. Pinterest paid

 5 defendant Morgenfeld the following compensation as an executive:

 6
                                                   Stock        All Other
                         Year       Salary        Awards      Compensation       Total
 7
                         2020      $360,500      10,611,517      $2,000       $10,974,017
 8                       2019      $360,500           -             -          $360,500
                         2018      $360,500     $22,028,696         -         $22,389,196
 9

10 Defendant Morgenfeld is a citizen of California.

11                 Defendant Andrea Wishom ("Wishom") is Pinterest's Lead Independent Director and has

12 been since May 2021, and a director and has been since August 2020. Defendant Wishom is a member

13 of Pinterest's Talent Development and Compensation Committee and has been since at least April 2021.

14 Defendant Wishom knowingly, in bad faith, or in conscious disregard for her duties permitted and

15 deliberately enabled a culture of discrimination against women and people of color at Pinterest. Pinterest

16 paid defendant Wishom the following compensation as a director:

17                        Fiscal      Fees Earned or
                           Year        Paid in Cash       Stock Awards          Total
18
                          2020           $25,000            $399,984          $424,984
19

20 Defendant Wishom is a citizen of Illinois.

21                 Defendant Jeremy S. Levine ("Levine") is a Pinterest director and has been since April

22 2011. Defendant Levine knowingly, in bad faith, or in conscious disregard for his duties permitted and

23 deliberately enabled a culture of discrimination against women and people of color at Pinterest. Pinterest

24 paid defendant Levine the following compensation as a director:

25                        Fiscal      Fees Earned or
                           Year        Paid in Cash       Stock Awards          Total
26                        2020           $60,000            $249,984          $309,984
                          2019           $45,000            $249,996          $294,996
27

28 Defendant Levine is a citizen of New York.
                                             -5-
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
               Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 7 of 38




 1                  Defendant Jeffrey Jordan ("Jordan") is a Pinterest director and has been since October

 2 2011. Defendant Jordan knowingly, in bad faith, or in conscious disregard for his duties permitted and

 3 deliberately enabled a culture of discrimination against women and people of color at Pinterest. Pinterest

 4 paid defendant Jordan the following compensation as a director:

 5                         Fiscal     Fees Earned or
                           Year        Paid in Cash       Stock Awards          Total
 6                         2020          $55,000            $249,984          $304,984
 7                         2019          $41,250            $249,995          $291,245

 8 Defendant Jordan is a citizen of California.
 9                  Defendant Fredric G. Reynolds ("Reynolds") is a Pinterest director and has been since

10 December 2017. Defendant Reynolds is Chair of Pinterest's Audit Committee and a member of that

11 committee and has been since at least April 2019. Defendant Reynolds knowingly, in bad faith, or in

12 conscious disregard for his duties permitted and deliberately enabled a culture of discrimination against

13 women and people of color at Pinterest. Pinterest paid defendant Reynolds the following compensation

14 as a director:

15                        Fiscal      Fees Earned or
                           Year        Paid in Cash       Stock Awards          Total
16                        2020           $75,000            $249,984          $324,984
                          2019           $56,250            $249,995          $306,245
17

18 Defendant Reynolds is a citizen of Florida.

19                  Defendant Leslie J. Kilgore ("Kilgore") is a Pinterest director and has been since March
20 2019. Defendant Kilgore is Chair of Pinterest's Talent Development and Compensation Committee and

21 has been since May 2021, and a member of that committee and has been since April 2019. Defendant

22 Kilgore was also a member of Pinterest's Audit Committee in at least April 2019. Defendant Kilgore

23 knowingly, in bad faith, or in conscious disregard for her duties permitted and deliberately enabled a

24 culture of discrimination against women and people of color at Pinterest. Pinterest paid defendant

25 Kilgore the following compensation as a director:

26                        Fiscal      Fees Earned or
                           Year        Paid in Cash       Stock Awards          Total
27
                          2020           $72,500            $249,984          $322,484
28                        2019           $54,375            $652,153          $706,528

                                             -6-
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
               Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 8 of 38




 1 Defendant Kilgore is a citizen of California.

 2                  Defendant Gokul Rajaram ("Rajaram") is a Pinterest director and has been since February

 3 2020. Defendant Rajaram is also a member of Pinterest's Talent Development and Compensation

 4 Committee and has been since at least June 2021. Defendant Rajaram knowingly, in bad faith, or in

 5 conscious disregard for his duties permitted and deliberately enabled a culture of discrimination against

 6 women and people of color at Pinterest. Pinterest paid defendant Rajaram the following compensation

 7 as a director:

 8                        Fiscal      Fees Earned or
                           Year        Paid in Cash       Stock Awards          Total
 9
                          2020           $50,417            $649,980          $700,397
10

11 Defendant Rajaram is a citizen of California.

12                  Defendant Michelle Wilson ("Wilson") was Pinterest's Lead Independent Director from

13 at least April 2020 to May 2021, and a director from 2016 to May 2021. Defendant Wilson was also

14 Chair of Pinterest's Talent Development and Compensation Committee and a member of that committee

15 from at least April 2019 to at least April 2021. Defendant Wilson was also a member of Pinterest's Audit

16 Committee from at least April 2019 to at least April 2020. Defendant Wilson knowingly, in bad faith, or

17 in conscious disregard for her duties permitted and deliberately enabled a culture of discrimination

18 against women and people of color at Pinterest.         Pinterest paid defendant Wilson the following

19 compensation as a director:

20                        Fiscal      Fees Earned or
                           Year        Paid in Cash       Stock Awards          Total
21                        2020           $102,500           $249,984          $352,484
                          2019            $76,875           $249,995          $326,870
22

23 Upon information and belief, defendant Wilson is a citizen of Washington.

24                  The defendants identified in ¶¶15-17 are referred to herein as the "Officer Defendants."
25 The defendants identified in ¶¶15-16, 18-24 are referred to herein as the "Director Defendants." The

26 defendants identified in ¶¶21-22, 24 are referred to herein as the "Audit Committee Defendants."

27 Collectively, the defendants identified in ¶¶15-24 are referred to herein as the "Individual Defendants."

28
                                             -7-
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
               Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 9 of 38




 1                             DUTIES OF THE INDIVIDUAL DEFENDANTS

 2 Fiduciary Duties

 3                  By reason of their positions as officers and directors of the Company, each of the

 4 Individual Defendants owed and owe Pinterest and its stockholders fiduciary obligations of care and

 5 loyalty, and were and are required to use their utmost ability to control and manage Pinterest in a fair,

 6 just, honest, and equitable manner. The Individual Defendants were and are required to act in furtherance

 7 of the best interests of Pinterest and not in furtherance of their personal interest or benefit.

 8                  To discharge their duties, the officers and directors of Pinterest were required to exercise
 9 reasonable and prudent supervision over the management, policies, practices, and controls of the financial

10 affairs of the Company. By virtue of such duties, the officers and directors of Pinterest were required to,

11 among other things:

12                  (a)     ensure that the Company operated in a diligent, honest, and prudent manner in

13 compliance with all laws, rules, and regulations;

14                  (b)     ensure that the Company complied with its legal obligations and requirements and

15 refrained from engaging in discriminatory conduct;

16                  (c)     ensure processes were in place for maintaining the integrity and reputation of the

17 Company and reinforcing a culture of ethics and compliance;

18                  (d)     conduct the affairs of the Company in an efficient, business-like manner in

19 compliance with all applicable laws, rules, and regulations so as to make it possible to provide the highest

20 quality performance of its business, to avoid wasting the Company's assets, and to maximize the value of

21 the Company's stock; and

22                  (e)     remain informed as to how Pinterest conducted its operations, and, upon receipt of

23 notice or information of imprudent or unsound conditions or practices, make reasonable inquiry in

24 connection therewith, and take steps to correct such conditions or practices and make such disclosures as

25 necessary to comply with applicable laws.

26                  Pinterest allegedly holds its fiduciaries to specific corporate principles. In particular, in

27 the Company's Corporate Governance Guidelines, Pinterest describes the duties undertaken by the Board

28 and the active oversight role the Board plays in the Company's business affairs. In particular, the
                                              -8-
                           VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 10 of 38




 1 Corporate Governance Guidelines state that the Board is responsible for:

 2          •    overseeing and reviewing the Company's strategic direction and objectives, taking into
                 account (among other considerations) the Company's risk profile and exposures and its
 3               relationships with key stakeholders;
 4
            •    selecting, evaluating and compensating the Chief Executive Officer ("CEO") and other
 5               key executives, and planning for CEO and key executive succession;

 6          •    overseeing the Company's compliance with applicable legal and regulatory
                 requirements and the processes that are in place to safeguard the Company's assets and
 7               manage material risks;
 8
 9                  The Individual Defendants, as officers and directors of Pinterest, were also bound by the
10 Company's Code of Business Conduct and Ethics (the "Code"). The Code sets out basic principles to

11 guide all directors, officers, and employees of Pinterest who are required to know and conduct themselves

12 in accordance with the Code, as well as applicable laws and regulations, and to avoid the appearance of

13 improper behavior. In particular, the Code provides:

14          At Pinterest, we respect all applicable law, including local laws and regulations that apply
            to our business.
15
                                                  *      *       *
16
            As an employer, Pinterest has personal data about its employees and other staff around the
17          world. Access and use such data only in connection with a legitimate business purpose, in
18          accordance with Pinterest policies and applicable law.

19                  The Code further provides that Pinterest employees, including its officers and directors,

20 must promote a "diverse and inclusive workforce." In particular, the Code states:

21          Diversity and inclusion
            Pinterest strives to build products and services that inspire everyone. Having a diverse and
22          inclusive workforce is critical to achieving this aspiration. By bringing together different
            talents and perspectives into a room, we will accelerate our progress in product
23
            development, growth, monetization and other key strategies. Pinterest values your
24          individual backgrounds, experiences, differences, and capabilities, and expects you to do
            the same with your colleagues.
25
            Equal employment opportunities
26          We want to have the best qualified people in every job. Pinterest is an equal opportunity
27          employer and makes employment decisions on the basis of merit. We prohibit unlawful
            discrimination based on race, color, ethnicity, national origin, religion, sex (including
28          pregnancy, childbirth, or related medical conditions), sexual orientation, gender, gender
                                              -9-
                           VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
              Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 11 of 38




            identity, gender expression, age, marital status, status as a protected veteran, physical or
 1          mental disability, medical condition, genetic information or characteristics (or those of a
 2          family member), or any other consideration made unlawful by applicable federal, state, or
            local laws. Discrimination based on a perception that anyone has any of those
 3          characteristics, or is associated with a person who has or is perceived as having any of
            those characteristics, is also prohibited. Pinterest expects you to adhere to Pinterest's
 4          policies and the law in this regard.
 5
            Harassment and discrimination
 6          Pinterest is committed to providing a work environment that is free of discrimination,
            harassment, mistreatment and retaliation.
 7

 8                                       FACTUAL BACKGROUND

 9                 Pinterest is an image sharing and social media website that allows users to collect images

10 and links to create virtual "pinboards" based on their interests. Defendants Silbermann and Sharp and

11 nondefendant Paul Sciarra ("Sciarra") first launched the site in March 2010. Pinterest immediately

12 became a worldwide success, with TIME magazine listing Pinterest as one of the "50 Best Websites of

13 2011" in August 2011. According to Hitwise data, Pinterest became one of the top ten largest social

14 network services in 2011, with eleven million total visits per week.

15                 Pinterest's rapid growth is due in large part to significant early investment from venture

16 capital firms Andreessen Horowitz and Bessemer Venture Partners. Both firms were involved in the

17 Company's $27 million Series B round in 2011, and again participated in a $100 million investment round

18 in 2012.

19                 Pinterest went public on April 18, 2019 at $19 a share, with a $10 billion valuation. As

20 of Pinterest's Annual Report on Form 10-K for the fiscal year ended December 31, 2020 (the "2020 Form

21 10-K") filed with the SEC on February 5, 2021, defendants Silbermann and Sharp, Sciarra, and other

22 long-term investors (including Andreessen Horowitz and Bessemer Venture Partners), hold over 78% of

23 the Company's vote. As a result of this control, defendant Silbermann and his longtime allies decide the

24 makeup of the Board and control the appointment and removal of directors.

25                 Pinterest admits the impact of this concentration of control in its 2020 Form 10-K. The

26 2020 Form 10-K states that "[t]he dual class structure of our common stock has the effect of concentrating

27 voting control with those stockholders who held our capital stock prior to the completion of our initial

28 public offering ('IPO') including our co-founders" and "other pre-IPO stockholders" which "will limit or
                                             - 10 -
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
              Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 12 of 38




 1 preclude your ability to influence corporate matters."

 2                  As the New York Times noted at the time of the IPO, Pinterest's system of "super-voting

 3 shares undermines the system of accountability that has long been a pillar of public stock markets" and

 4 "can give insiders too much power and insulate executives who make poor decisions."

 5 Pinterest Aggressively Promotes Itself as an Inspirational, Diverse, and Inclusive Company

 6                  Pinterest repeatedly brands itself as "inspirational." As the 2020 Form 10-K explains, the

 7 Company's "inspiring, creative environment" is "rare on the internet" for users. In particular, the 2020

 8 Form 10-K states:
 9          On Pinterest, businesses have the opportunity to showcase their products and services in
            an inspiring, creative environment. This is rare on the internet, where consumers' digital
10          experiences can be stressful or negative, and brands can get caught in the crossfire. We
            believe that the inspirational and constructive feelings that many people experience on
11          Pinterest make our site an especially effective environment for brands and creators to build
12          an emotional connection with consumers.

13                  Pinterest has also largely appealed to women. According to the 2020 Form 10-K,

14 "Pinterest reaches 459 million monthly active users, about two-thirds of whom are female." Moreover,

15 Pinterest is keenly attuned to average revenue earned per user, which is how the Company attracts

16 advertisers. As such, the Company's reputation and goodwill among its female user base is critical.

17                  Pinterest also publicly states that it focuses on diversity and inclusion in it is work force.

18 Indeed, Pinterest made a public commitment in 2015 to hold themselves accountable for building a

19 diverse team in a statement titled "Our Plan for a More Diverse Pinterest." According to its website,

20 Pinterest, like many other companies, purportedly:

21          [P]rohibits unlawful discrimination based on race, color, ancestry, national origin, religion
            or religious creed, sex (including pregnancy, childbirth, or related medical conditions),
22          sexual orientation, gender, gender identity, gender expression, age, marital status, status as
            a protected veteran, physical or mental disability, medical condition, genetic information,
23          or characteristics (or those of a family member), or any other consideration made unlawful
            by applicable federal, state, or local laws.
24

25                  Thus, Pinterest has long recognized that its ability to attract and retain a diverse workforce

26 is crucial to its success. Further highlighting this philosophy, in an article published on August 7, 2019,

27 defendant Sharp emphasized the importance of diverse representation to Pinterest's success. In particular,

28 he stated, "[d]iverse perspectives—from both people on our teams and people using our products—are
                                              - 11 -
                           VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
               Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 13 of 38




 1 invaluable. … It's hard to solve for the real problem if you can't relate to someone's real experience."

 2 Defendant Sharp added that diverse teams "produce the best outcomes for our users."

 3                  Similarly, in a press release issued on January 16, 2020, Pinterest's Chief Human

 4 Resources Officer wrote, "research shows that diverse teams make us more creative, diligent and hard

 5 working. When we are building products, a team of people with different backgrounds enables us to

 6 think through products, policies, and safety from all angles. … Inclusion and diversity is not only a

 7 value; it's foundational to making the best decisions and building the strongest teams over time."

 8           THE INDIVIDUAL DEFENDANTS FOSTER AND PERMIT A CULTURE OF
          DISCRIMINATION AND RETALIATION ON THE BASIS OF RACE AND GENDER
 9

10                  Despite their marketing claims that Pinterest focuses on diversity and inclusion, the

11 Individual Defendants have internally fostered and permitted a culture of discrimination, harassment, and

12 retaliation at the Company. Not only is this culture of discrimination, harassment, and retaliation

13 contradictory to Pinterest's express claims that it is an equal opportunity employer, it is in fact unlawful

14 under federal and state laws and regulations.

15                  Title VII of the Civil Rights Act of 1964 ("Title VII") is a federal law that prohibits

16 discrimination in employment on the basis of sex, race, color, national origin, and religion. Title VII also

17 makes it illegal to retaliate against a person who complains about discrimination, filed a charge of

18 discrimination, or participated in an employment discrimination investigation or lawsuit.

19                  Employment discrimination is also prohibited in California, where Pinterest operates its

20 businesses and where the misconduct took place. See Gov. Code §12920 ("It is hereby the public policy

21 of this state that it is necessary to protect and safeguard the right and opportunity of all persons to seek,

22 obtain, and hold employment without discrimination or abridgment on account of race, religious creed,

23 color, national origin, ancestry, physical disability, mental disability, medical condition, genetic

24 information, marital status, sex, gender, gender identity, gender expression, age, sexual orientation, or

25 military and veteran status."). Employment discrimination is similarly prohibited in Delaware, where

26 Pinterest is incorporated. See Del. Code Ann tit. 19, §711A (West 2019).

27

28
                                              - 12 -
                           VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
               Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 14 of 38




 1                  Although the Company has publicly committed to promoting a culture of diversity,

 2 inclusion, and inspiration in the workplace, Pinterest's top brass have, for years, engaged in long-standing,

 3 systemic, and unlawful discriminatory practices on the basis of race and gender.

 4                  In 2020, three senior female employees of Pinterest—Brougher, Ifeoma Ozoma

 5 ("Ozoma"), and Aerica Shimizu Banks ("Banks")—separately alleged that the Company's senior

 6 executives engaged in unlawful discrimination against them. According to these senior employees,

 7 Pinterest's leadership internally encouraged a systemic culture of discrimination, while publicly

 8 promoting that Pinterest had a work culture of inclusion and diversity.
 9                  Brougher, Ozoma, and Banks further alleged that Pinterest's leadership is dominated by a

10 male clique made up of individuals close to defendant Silbermann. This clique promoted a toxic

11 corporate culture where female and minority employees were underpaid, marginalized, and forced out on

12 the basis of their diverse status, without regard to their significant financial and operational achievements

13 during their tenure at Pinterest.

14 Pinterest's Former COO Alleges Gender and Pay Discrimination

15                  Brougher has been a high-powered technology executive in the Silicon Valley for over

16 two decades. She has served at some of the valley's most prestigious and successful companies, including

17 Charles Schwab, Google, and Square. Brougher's professional experience is extraordinary.

18                  For example, Brougher led Google's BizOps group during a period of exponential growth.

19 She headed large scale acquisitions and led Google's initial expansion into Africa. She also led a $16

20 billion ad sales division with thousands of people reporting to her, rapidly growing revenues from the

21 single digits to over 25% in her business segment. At Square, Brougher helped the smaller company

22 scale and define its business strategy. She worked on initiatives such as expanding Square's customer

23 base to include larger retailers, creating Square's partner ecosystem, and redefining its go-to-market

24 strategy. Brougher was part of the leadership team that took Square public.

25                  In March 2018, Brougher joined Pinterest as COO, accepting the position under the guise

26 that she would be judged and compensated based on her job performance. In fact, the Company

27 recognized Brougher's expected role in a press release issued on February 27, 2018, which stated that

28
                                              - 13 -
                           VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
              Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 15 of 38




 1 "Brougher will be instrumental in bringing the company through its next phase of growth as it continues

 2 to expand its user base internationally and scale its global advertising program."

 3                 Brougher immediately added significant value to the Company. Under her guidance,

 4 revenue growth accelerated each quarter since she joined, especially in the third and fourth quarters of

 5 2018, before the Company's IPO on April 18, 2019. During this time, the Company increased its

 6 advertiser base from 10,000 to 80,000 and expanded its operations to twenty countries. This growth laid

 7 the groundwork for a successful IPO.

 8                 In addition, in January 2019, Pinterest unveiled its new company values at a company
 9 event in San Francisco, presenting Brougher as the champion of Pinterest's "Care and Candor" value.

10 This value was meant to encourage employees to challenge people directly while maintaining a respectful

11 work environment. As such, Pinterest praised Brougher for her authenticity and leadership during the

12 event.

13                 Unfortunately, Brougher would soon learn that this was all lip service. A year into her

14 employment and just before the IPO, Brougher learned that her equity compensation fell far behind her

15 less-qualified male peers. When she was first hired, Brougher was told that the Board had directed that

16 executives receive backloaded equity grants, meaning that the majority of the shares would vest in the

17 last two years of the grant. Specifically, Brougher's equity grant provided that only 10% of her shares

18 vested the first year, 20% vested the second year, 30% vested the third year, and 40% vested the fourth

19 year. Brougher believed that this vesting schedule was standard for Pinterest executives at her level.

20 And as the Company approached its IPO, Pinterest offered Brougher an IPO retention grant that was even

21 more backloaded. Specifically, starting in March 2019, Brougher was to receive stock over five years

22 with the last two years making up most of the reward, with zero vested in the first year, and 90% vested

23 over the last two years of the grant.

24                 However, when Brougher reviewed drafts of the Company's Form S-1 filing ahead of the

25 IPO, she learned that she was the only executive on the leadership team given this backloaded deal. The

26 male executives had been given more favorable vesting schedules, with their initial equity grants not

27 backloaded and their IPO retention grants much less backloaded. Moreover, the Form S-1 filing reflected

28 the salaries of Pinterest's highest-paid employees, and Brougher was not on the list.
                                             - 14 -
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
              Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 16 of 38




 1                 Brougher's closest peer, defendant Morgenfeld, had 812,500 options which vested in his

 2 first year, compared to Brougher's 300,000 shares. In other words, for her first year, Brougher received

 3 37% of the equity that defendant Morgenfeld received for his first year.

 4                 Brougher raised her concerns over the disparate pay with defendant Silbermann, who told

 5 her to work it out with the human resources ("HR") department.

 6                 Aside from the disparate pay, Brougher found herself being blatantly discriminated

 7 against by certain of the Individual Defendants as well as retaliated against for speaking up about the pay

 8 disparities. Brougher recalled that she was excluded from key Board meetings, Ads team meetings, and
 9 analyst days, unlike before, when she had regularly attended these meetings early on in her tenure. The

10 Company also kept her in the dark about important initiatives and did not consult her on major decisions

11 affecting her department, including a consequential change the engineering team made to the ad targeting

12 system. As a result of this change, the Company suffered a serious drop in revenue shortly after they

13 went public. Further, defendant Silbermann would make important decisions in sidebar conversations,

14 usually with two or three of his lieutenants, invariably men, who often did not have complete information.

15                 When Brougher raised concerns about product design that advertisers had brought to her

16 attention, defendant Silbermann disinvited her from product team meetings. As Brougher wrote:

17          It was impossible to do my job if I was excluded from meetings where important decisions
            were made. I had to waste time and energy just determining what was happening at a
18          company where I was supposed to be a leader. When [Silbermann] tried to catch me up on
19          critical decisions after the fact, I was unable to advise him, the reason he had hired me in
            the first place.
20

21                 Indeed, defendant Silbermann's mid-year performance review of Brougher provided

22 mixed results. Defendant Silbermann's acknowledgment of Brougher's accomplishments focused on her

23 relationships (such as having an operationally focused team, her ability to attract talent, and her "Care

24 and Candor" value), but left out her concrete success in driving revenue. Defendant Silbermann focused

25 his critique of Brougher on her style. Without providing substantive examples, defendant Silbermann

26 criticized Brougher for her direct communication style for allegedly not being "collaborative."

27

28
                                             - 15 -
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
              Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 17 of 38




 1                 Brougher spent the following quarters of 2019 crafting detailed revenue programs, and

 2 Pinterest had its biggest fourth quarter ever. She returned from an eight-week medical leave in January

 3 2020.

 4                 Upon her return, defendant Morgenfeld became increasingly disrespectful to Brougher,

 5 even making demeaning and sexist comments to her. For example, in the month after Brougher's team

 6 grew revenues to their highest fourth quarter levels ever, defendant Morgenfeld sarcastically commented,

 7 in front of Brougher's peers, "What is your job anyway?" Defendant Morgenfeld also made further

 8 reductive comments that minimized Brougher's operational achievements—including her team's
 9 outstanding revenue achievements—and which human resources acknowledged were "inappropriate"

10 performance measures. In February 2020, defendant Morgenfeld wrote a peer review for Brougher

11 (although she was not asked to review him). Defendant Morgenfeld's only comment on Brougher's

12 achievements in 2019 was: "Seems to be a champion for diversity issues."

13                 Defendant Silbermann turned a blind eye to defendant Morgenfeld's discriminatory

14 behavior. Brougher texted defendant Silbermann that she was upset by defendant Morgenfeld's reductive

15 comments, and defendant Silbermann responded that she should approach the problem with "curiosity."

16 In direct conversations with Brougher, defendant Silbermann made clear he did not want to get involved

17 and would not manage or confront defendant Morgenfeld. When Brougher tried to approach defendant

18 Morgenfeld directly to address her concerns during a video call, he responded defensively, asserting that

19 she was a champion of women's issues. Brougher candidly responded that being a female executive does

20 not make her a champion of women's issues, nor is that the appropriate measure of her capabilities as

21 COO. Defendant Morgenfeld became angry, and again questioned the value Brougher's value to the

22 Company. He then hung up on her. Brougher texted defendant Silbermann immediately after the call,

23 letting him know that her conversation with defendant Morgenfeld did not go well.

24                 Pinterest's Chief Human Resources Officer, Jo Dennis ("Dennis"), met with Brougher on

25 February 24, 2020 to discuss her call with defendant Morgenfeld. Brougher explained that she was

26 offended by defendant Morgenfeld reducing her accomplishments to "diversity." Dennis agreed that this

27 use of criteria was an inappropriate evaluation of Brougher's performance as COO. Brougher then

28 explained that, although she wished to find a way to work with defendant Morgenfeld, she was
                                             - 16 -
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
              Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 18 of 38




 1 uncomfortable meeting with him without someone else present until these issues were resolved. Instead

 2 of trying to mediate the disagreement between the two employees, Dennis began managing Brougher's

 3 concern as a possible legal issue, escalating her complaint to Pinterest's in-house counsel.

 4                 That same day, Brougher met with defendant Silbermann, and explained that defendant

 5 Morgenfeld's comments toward her were demeaning and offensive, and that she felt tired of the abuse

 6 and uncomfortable meeting with him without a witness present. To her surprise, defendant Silbermann

 7 responded that the situation was akin to an old couple fighting over who would make coffee, again

 8 deflecting his responsibility as the head of the Company, and again subjecting Brougher to more sexist
 9 remarks.

10                 On March 26, 2020, Dennis contacted Brougher, backtracking on her prior statements and

11 instead stating that defendant Morgenfeld's feedback was appropriate because he believed his statement

12 to be true, i.e., that Brougher was seen as an advocate for diversity. On April 2, 2020, defendant

13 Silbermann terminated Brougher's employment, citing her "cross-functional" relationships as the reason

14 for her termination. Surprisingly, he asked her to transition her responsibilities to defendant Morgenfeld

15 over the next month.

16                 Ultimately, rather than implementing an independent and proper investigation into

17 defendant Morgenfeld's behavior, defendant Silbermann replaced Brougher with defendant Morgenfeld.

18 Adding insult to injury, defendant Silbermann asked Brougher to announce that she decided to leave the

19 Company by choice and to sign a nondisclosure agreement. Brougher rightfully refused.

20                 On August 11, 2020, Brougher filed a lawsuit against Pinterest in the Superior Court of

21 the State of California for the County of San Francisco, alleging the gender-based discriminatory actions

22 against her as described herein. On December 14, 2020, Pinterest paid $22.5 million to settle the lawsuit.

23 Pinterest's Public Policy Manager Alleges Discrimination Based on Gender and Race

24                 Ozoma is an American policy expert and equity advocate. Ozoma graduated from Yale

25 University. Prior to joining Pinterest, Ozoma worked in public policy roles at Google and Facebook.

26 Ozoma joined Pinterest in July 2018, becoming the second employee named to the public policy and

27 social impact team. Her colleague would be Charlie Hale ("Hale"), a White male that Pinterest employees

28 knew to be personally close to defendant Silbermann, according to Business Insider. Ozoma and Hale
                                             - 17 -
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 19 of 38
               Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 20 of 38




 1                  However, other Pinterest employees recognized that Hale had less relevant public policy

 2 experience than Ozoma. At least one employee who had previously worked directly with Hale found,

 3 when later working with Ozoma, that Ozoma had significantly more experience working with nonprofits

 4 and governmental agencies than Hale did. Yet Ozoma was paid at a salary level much lower than Hale.

 5 Her salary disparity—about $64,000 annually—was significant but not as meaningful as the stock grant

 6 given to every employee based on their position, and hers appeared to be roughly 30,000 shares short of

 7 what her job description merited. According to Ozoma, her post-IPO shares could have amounted to a

 8 value close to $2.5 million over a four-year period of vesting.
 9                  Ozoma tried to negotiate a pay raise. However, instead of being given a meaningful

10 promotion at the end of 2018, Hale publicly rebuked her during a Pinterest's women's group eventa

11 panel on how women should negotiate for pay increases. During his message at the panel, Hale looked

12 directly at Ozoma and told her to "adjust your expectations," and that "you should only ask for what you

13 deserve."

14                  Despite Hale's dismissiveness, Ozoma continued to pursue equal leveling and pay and

15 continued her diligent work. Ozoma developed Pinterest's misinformation and disinformation policy. In

16 February 2019, Pinterest implemented that policy to prohibit anti-vaccination content on the platform to

17 combat health misinformation and ensure a positive and safe user experience for Pinterest users. Pinterest

18 was celebrated for its health policy in the Wall Street Journal, CNN, NPR, Fast Company, and other

19 news outlets as a positive example of a social media company responding to misinformation. Notably,

20 this positive news cycle occurred right before the IPO. As the leader of this policy, Ozoma was cited as

21 Pinterest's public spokesperson on the issue.

22                  Despite her celebrated achievements, Ozoma could not get the Company to pay her fairly

23 for her diligent work. After months of unsuccessfully trying to get her pay level changed, Ozoma finally

24 hired a lawyer. When Ozoma's attorney asserted in May 2019 that Pinterest should have hired her at a

25 Level 6, the Company responded that Ozoma lacked the necessary years of experience to be assigned a

26 higher pay level, a criteria that did not appear on the level chart.

27

28
                                              - 19 -
                           VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
              Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 21 of 38




 1                 In the face of the Company's inaction, Ozoma filed a claim against Pinterest with the

 2 DFEH in July 2019. The complaint alleged pay discrimination based on sex and race. Ozoma's claims

 3 were confidentially resolved.

 4                 The Company's dismissiveness of Ozoma did not end at her pay. Pinterest's management

 5 also failed to take protective measures against a June 2019 "doxing" cyberattack—a practice where

 6 private or identifying personal information of an individual is published on the internet, typically with

 7 malicious intent—against Ozoma and other employees. Specifically, in or around June 2019, a Pinterest

 8 employee released internal documents on alt-right forums and websites. In the face of resulting public
 9 Twitter posts from alt-right posters urging the release of Pinterest employees' personal information,

10 Ozoma and Banks internally raised the possibility of an imminent doxing attack to multiple team leads,

11 including the Company's legal department. Pinterest's management team, however, dismissed these

12 concerns. Ozoma called Pinterest's response to the alleged doxing "dangerously inadequate."

13                 As she predicted and feared, Ozoma and other employees' personal information was

14 leaked online. According to Ozoma, "[m]y cell phone number, my full name, my photo, my email was

15 shared all over the Internet. … It was on YouTube, Facebook, Instagram, Reddit, the 'chans,' so 4chan

16 and 8chan." After her personal information was released online, Ozoma received death threats and threats

17 of sexual violence.

18                 Ozoma raised the issue with defendant Silbermann, texting him screenshots and images

19 of the harassment and threats to her life. Surprisingly, the Company made no effort to conduct an

20 independent investigation into the doxing concerns, and Ozoma received no follow up from defendant

21 Silbermann or anyone else at Pinterest.

22 Another Public Policy and Social Impact Manager Alleges Discrimination Based on Gender and
   Race
23

24                 Banks is another victim of Pinterest's pervasive discriminatory culture. Banks joined the
25 same public policy group as Ozoma as its Head of Federal Affairs in May 2019. Previously, Banks, who

26 holds a Masters in Science degree from Oxford University, had spent six years at Google and had served

27 as an appointee at the White House Office of Management and Budget under President Barack H. Obama.

28 Banks identifies as a Black and Japanese woman.
                                             - 20 -
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
              Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 22 of 38




 1                  At Pinterest, Banks and Ozoma worked on initiatives including prohibiting health

 2 misinformation on the Pinterest platform and ending the platform's promotion of slave plantations as

 3 wedding sites. These initiatives were key to developing Pinterest's brand and fostering its purported

 4 efforts to be a diverse and inclusive company. Banks was also instrumental in opening Pinterest's

 5 Washington D.C. office and representing Pinterest with government officials and leading federal affairs

 6 for the Company.

 7                  When Banks was hired in May 2019, she was told that she would play an equal role with

 8 Hale, and that her promotions would be based on the quality of her work rather than tenure. She was also
 9 informed that Ozoma, another Black woman employee, had a personal role in designing the Company's

10 compensation level chart. This, of course, was not true.

11                  As shown by her efforts, and as corroborated by her coworkers, Banks' work at Pinterest

12 was coequal with that of Hale and Ozoma. Specifically, Banks decided the division of labor for the three

13 team members, she served as Pinterest's representative with government officials, she led the opening of

14 the Company's Washington D.C. office, she led the Company's sustainability efforts, and she established

15 Pinterest's philanthropic arm.

16                  Nevertheless, Banks soon discovered that Pinterest hired her at a Level 5, several pay

17 levels below Hale's salary level at Level 8. When Banks approached Hale for a promotion after

18 discovering the pay inequity, she received the same dismissive attitude that Ozoma experienced. Indeed,

19 in the fall of 2019, Banks raised concerns to HR about Hale's behavior towards her, including racially

20 charged comments he had made about her ethnic background, and remarks about her "tone."             HR

21 responded that Hale had no "ill intent," and therefore did not violate Pinterest's Code.

22                  Banks encountered further troubles at Pinterest in or around December 2019, when she

23 discovered the Company was not paying holiday pay to its lowest-paid contract workers, many of which

24 "were black and brown people and some were disabled." With the help of hired consultants, Banks

25 crafted a policy to grant the contract workers holiday pay. To her shock, a senior executive within

26 Pinterest's legal department sent Banks a scathing e-mail, despite the lawyer saying that the Company

27 would adopt the proposal. Still, Banks later learned that the mere proposal had embarrassed an upper

28 manager, and after one senior executive accused her of lying about using the consultant, Pinterest hired
                                             - 21 -
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
              Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 23 of 38




 1 a private investigator to investigate and interrogate her. According to Banks, "[i]t was a torturous

 2 experience." The Company never released its findings from the investigations, and Banks was left in the

 3 dark as to its results.

 4                  In retaliation, Pinterest stripped Banks of her responsibilities, and halted all conversations

 5 about promotions and career path. Instead of getting praise for her policy work and a pay raise, she got

 6 a poor review and no increase.

 7                  Like Ozoma, Banks filed a complaint with the DFEH in January 2020, alleging pay

 8 discrimination based on sex and race as well as retaliation for reporting the discrimination. Banks' claims
 9 were confidentially resolved.

10                  Both Banks and Ozoma resigned in May 2020.

11 Ozoma and Banks Go Public About the Discriminatory Culture at Pinterest

12                  On June 2, 2020, in response to national protests and concern over racial discrimination

13 and violence against minorities in the United States, Pinterest released an advertisement purporting to

14 have an "open conversation," in which the Company attempted to profit from its diversity efforts. The

15 advertisement featured stories from the Company's Black employees concerning "the pain and fear they

16 feel everyday living in America [and] [t]heir first-hand, lived experiences of racism and injustice."

17 Pinterest stated, "[w]ith everything we do, we will make it clear that our Black employees matter, Black

18 Pinners and creators matter, and Black Lives matter."

19                  When Ozoma saw Pinterest's statement, she decided to post on Twitter to tell the

20 truthcalling out the Company's leadership for profiting from diversity while promoting an internal

21 culture of discrimination, unfair pay, and retaliation.

22

23

24

25

26

27

28
                                                - 22 -
                             VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
     Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 24 of 38




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                 - 23 -
              VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
              Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 25 of 38




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14                 Like Ozoma, Banks tweeted her displeasure with Pinterest.
15                 Having been up to this point unresponsive to Banks' and Ozoma's complaints, defendant
16 Silbermann issued an e-mail within hours of these tweets disputing the claims and referencing the internal

17 investigations conducted into Ozoma's and Banks' claims. He claimed that "[t]he investigations found

18 that we treated these employees fairly."

19                 This attempt to muddle Pinterest's true misogynistic culture, however, was unsuccessful.
20 Soon after, on June 20, 2020, eleven additional employees publicly shared their stories of Pinterest's

21 "dog-eat-dog," "chaotic," and "toxic" culture. These employees' concerns included that Black employees

22 would be fired or "pushed out" after meeting or exceeding their performance goals; that "[p]oor

23 management skills created a culture of firing that left everyone fighting for recognition"; that women

24 were underpaid relative to male counterparts who did similar work; that when complaints were made to

25 HR, HR automatically sided with managers; and that minority employees who had created value received

26 negative reviews while their managers were promoted.

27

28
                                             - 24 -
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 26 of 38




 1                  A Washington Post article issued on July 4, 2020 described worse conduct, describing

 2 how a Pinterest executive joked that one black female former employee should act as "the servant" and

 3 "serve" her co-workers at a team dinner. In particular, the article stated:

 4          One black female former employee said she was told to stop speaking in meetings and
            watched her manager use the presentations she created to speak to clients instead. The
 5          woman, who was the only black person on her team, said an executive joked that she should
            act as "the servant" and "serve" her co-workers at a team dinner. "Everyone knew it was
 6          wrong, but nobody said anything in that moment," said the ex-employee, who said she was
 7          too scared of retaliation to report the incident to HR.

 8          Another black ex-employee said a top marketing executive told her that she was surprised
            that marketing material showed a black woman, created by the ex-employee, was
 9          successful.
10                  On August 14, 2020, in response to the flood of Twitter posts and news articles concerning

11 the bigoted culture at Pinterest, over 200 Pinterest employees staged a virtual "walkout," calling on

12 defendant Silbermann to change the Company's discriminatory policies. In an online petition in support

13 of the changes, workers wrote: "These are not isolated cases. Instead, they are representative of an

14 organizational culture that hurts all Pinterest workers, and keeps us from achieving our mission of

15 bringing everyone the inspiration to create a life they love." These revelations generated massive public

16 outrage. A petition calling on Pinterest to pay its Black employees fairly garnered 25,000 signatures.

17                  In its investigative report on the Company, Business Insider confirmed that Ozoma's and

18 Banks' experiences were not isolated incidents. In addition to speaking with Ozoma and Banks, Business

19 Insider spoke with nine other former Pinterest employees who left the Company between 2019 and May

20 2020. These employees stated they reported their concerns about their managers and the Company's

21 toxic culture to the HR department, sometimes multiple times, but felt as if their complaints "went into

22 the garbage." As one former employee stated, "I've worked in tech my whole career, at Google,

23 Facebook, Pinterest, and it's a pattern at all of them. But Pinterest is particularly bad." The anonymous

24 employees detailed the toxic culture at Pinterest for Business Insider, including an abusive environment,

25 singling out of Black employees, and unfair pay for women. In particular, the article states:

26          •    People, especially Black employees, were suddenly fired or "pushed out" after meeting
                 and exceeding their performance goals.
27

28
                                              - 25 -
                           VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 27 of 38
     Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 28 of 38




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21                                                  .

22

23

24

25

26

27

28
                                 - 27 -
              VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 29 of 38




 1

 2

 3                                       DAMAGES TO PINTEREST

 4                  As a result of the Individual Defendants' misconduct and breaches of fiduciary duty,

 5 Pinterest has violated federal and state laws and regulations to the detriment of the Company's

 6 stockholders. Federal and state regulatory and government agencies have the authority to impose

 7 significant monetary fines and sanctions if they find that Pinterest's conduct violated these laws and

 8 regulations.
 9                  Pinterest's performance issues also damaged its reputation within the business community

10 and in the capital markets. Pinterest's current and potential customers consider a company's ability to

11 comply with the law and not to engage in a pattern of unlawful race and gender discrimination and

12 retaliation. Businesses are less likely to award contracts to companies violate the law as a result of

13 systemic, discriminatory internal policies. Pinterest's ability to raise equity capital or debt on favorable

14 terms in the future is now impaired. In addition, the Company stands to incur higher marginal costs of

15 capital and debt because the discriminatory culture and violations of law by the Individual Defendants

16 have materially increased the perceived risks of investing in and lending money to the Company.

17 Moreover, the Company's unlawful discriminatory practices have caused it to lose high quality

18 employees, and potential high quality employees are less likely to join a company that engages in these

19 practices.

20

21                  Further, as a direct and proximate result of the Individual Defendants' actions, Pinterest

22 has expended, and will continue to expend, significant sums of money. Such expenditures include, but

23 are not limited to:

24                  (a)    costs incurred from defending and paying any settlement in the actions for

25 violations of employment laws;

26                  (b)    costs incurred to investigate wrongdoing;

27                  (c)    costs incurred to implement corrective or remedial measures by virtue of a

28 settlement or compromise; and
                                              - 28 -
                           VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 30 of 38
              Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 31 of 38




 1 substantial likelihood of liability for their misconduct. Accordingly, demand is futile as to defendants

 2 Jordan, Kilgore, Levine, Rajaram, Reynolds, Sharp, Silbermann, and Wishom.

 3 Demand Is Excused Because the Board Cannot Conduct an Independent and Objective
   Investigation into the Wrongful Conduct
 4

 5                 Defendants Silbermann, Sharp, Levine, and Jordan exercise complete voting control and
 6 veto power over the election of all directors, as well as virtually all other corporate matters involving a

 7 stockholder vote. Together, defendants Silbermann, Sharp, Levine, and Jordan control over 62% of

 8 Pinterest's voting power. By virtue of their ownership and control over Pinterest's voting power, these
 9 defendants exercise control over the Board.

10                 Specifically, Pinterest has issued two classes of stockClass A common stock and Class
11 B common stock. On all matters submitted to a vote of stockholders—such as the election of directors—

12 the holders of the shares of Class A and Class B common stock vote as a single class. Each share of

13 Class A common stock is entitled to one vote per share and each share of Class B common stock entitled

14 to twenty votes per share. Class B common stock was awarded to Pinterest's cofounders, including

15 defendants Silbermann and Sharp, and major pre-IPO investors, including Andreessen Horowitz

16 (represented on the Board by defendant Jordan) and Bessemer Venture Partners (represented on the Board

17 by defendant Levine). As the 2020 Form 10-K explains, Class B holders control approximately 78.4%

18 of the voting power, thus controlling all matters submitted to stockholders for approval. In particular,

19 the 2020 Form 10-K states:

20          Because of the 20-to-1 voting ratio between our Class B and Class A common stock, the
            holders of our outstanding Class B hold approximately 78.4% of the voting power of our
21          outstanding capital stock as of December 31, 2020. Because the holders of our Class B
            common stock hold in the aggregate significantly more than a majority of the combined
22          voting power of our capital stock, such holders (which include all of our pre-IPO
23          stockholders, including those holders unaffiliated with any of our co-founders, executive
            officers, employees or directors) control all matters submitted to our stockholders for
24          approval.

25                                               *       *       *

26          As a result, for the foreseeable future, holders of our Class B common stock could have
            significant influence over the management and affairs of our company and over the
27          outcome of all matters submitted to our stockholders for approval, including the election
28          of directors and significant corporate transactions, such as a merger, consolidation or sale

                                             - 30 -
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
              Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 32 of 38




            of substantially all of our assets, even if their stock holdings were to represent in the
 1          aggregate less than 50% of the outstanding shares of our capital stock. In addition, this may
 2          prevent or discourage unsolicited acquisition proposals or offers for our capital stock that
            you may feel are in your best interest as one of our stockholders. These holders of our Class
 3          B common stock may have interests that differ from yours and may vote in a way with
            which you disagree and which may be adverse to your interests. This control may adversely
 4          affect the trading price of our Class A common stock. Despite no longer being employed
            by us, Paul Sciarra, one of our co-founders, remains able to exercise significant voting
 5
            power. If we terminate our other co-founders' employment, they would also continue to
 6          have the ability to exercise significant voting power to the extent they were to retain their
            Class B common stock while our other existing holders disposed of their Class B common
 7          stock.

 8                 Due to defendants Silbermann, Sharp, Jordan, and Levine's complete control over the

 9 Board by virtue of their control and ownership of the Company's voting power, defendants Kilgore,

10 Rajaram, Reynolds, and Wishom, and nondefendant Smith are incapable of impartially considering a

11 demand to commence and vigorously prosecute this action. Accordingly, demand is futile as to

12 defendants Kilgore, Rajaram, Reynolds, and Wishom, and nondefendant Smith.

13                 In addition, the Board's tangled web of close professional and personal relationships

14 amount to conflicts of interest that have precluded, and will continue to preclude, it from taking the

15 necessary and proper steps to investigate and remedy Pinterest's unlawful conduct.

16                 Two of the Company's Board members (defendants Silbermann and Sharp) are not

17 independent by definition and as admitted in Pinterest's 2021 Definitive Proxy Statement on Schedule

18 14A filed with the SEC on April 14, 2021.

19                 Defendant Silbermann: The principal professional occupation of defendant Silbermann

20 is his employment with Pinterest, pursuant to which he has received and continues to receive substantial

21 monetary compensation and other benefits as alleged above. Accordingly, defendant Silbermann lacks

22 independence from defendants Jordan, Kilgore, Levine, Rajaram, Reynolds, Sharp, and Wishom, and

23 nondefendant Smith, due to his interest in maintaining his executive position at Pinterest. This lack of

24 independence renders defendant Silbermann incapable of impartially considering a demand to commence

25 and vigorously prosecute this action. Pinterest paid defendant Silbermann the following compensation:

26                                                 Stock         All Other
                         Year       Salary        Awards       Compensation        Total
27                       2020      $197,100          -            $2,000         $199,100
                         2019      $197,100     $45,745,013      $280,000       $46,222,113
28
                                             - 31 -
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
               Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 33 of 38




                          2018     $197,100           -               -           $197,100
 1

 2                  Accordingly, defendant Silbermann is incapable of impartially considering a demand to

 3 commence and vigorously prosecute this action because he has an interest in maintaining his principal

 4 occupation and the substantial compensation he receives in connection with that occupation. Demand is

 5 futile as to defendant Silbermann.

 6                  Defendant Sharp: The principal professional occupation of defendant Sharp is his

 7 employment with Pinterest, pursuant to which he has received and continues to receive substantial

 8 monetary compensation and other benefits as alleged above. Accordingly, defendant Sharp lacks
 9 independence from defendants Jordan, Kilgore, Levine, Rajaram, Reynolds, Silbermann, and Wishom,

10 and nondefendant Smith, due to his interest in maintaining his executive position at Pinterest. This lack

11 of independence renders defendant Sharp incapable of impartially considering a demand to commence

12 and vigorously prosecute this action. Pinterest paid defendant Sharp the following compensation:

13                                                 Stock         All Other
                          Year      Salary        Awards       Compensation        Total
14                        2020     $330,000          -            $2,000         $332,000
                          2019     $330,000     $45,745,013          -          $46,075,013
15

16                  Accordingly, defendant Sharp is incapable of impartially considering a demand to

17 commence and vigorously prosecute this action because he has an interest in maintaining his principal

18 occupation and the substantial compensation he receives in connection with that occupation. Demand is

19 futile as to defendant Sharp.

20                  Defendant Jordan will not vote to initiate litigation against defendants Silbermann and

21 Sharp due to their long-standing personal and professional relationships. Defendant Jordan is a managing

22 partner at Andreessen Horowitz, an early investor and substantial owner of Pinterest's Class B common

23 stock. In fact, Pinterest was one of defendant Jordan's first investments when he moved into venture

24 capital, and its IPO was the first in his tenure as an investor. Defendant Jordan has named defendants

25 Silbermann and Sharp as the reason for Andreessen Horowitz's substantial early investment in Pinterest.

26 This long-standing personal and professional relationship, and the potential reputational harm to

27 defendant Jordan's firm, raise a reason to doubt that he would vote to initiate litigation against defendants

28
                                              - 32 -
                           VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
              Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 34 of 38




 1 Silbermann and Sharp. This lack of independence renders him incapable of impartially considering a

 2 demand to commence and vigorously prosecute this action. Demand is futile as to defendant Jordan.

 3                 Defendant Levine will not vote to initiate litigation against defendants Silbermann and

 4 Sharp due to their long-standing personal and professional relationships. Defendant Levine is a partner

 5 at Bessemer Venture Partners, another early investor and substantial owner of Pinterest's Class B

 6 common stock. Defendant Levine has stated that his meeting with defendant Silbermann in early 2011

 7 was the reason for Bessemer Venture Partners' substantial early investment in Pinterest. This long-

 8 standing personal and professional relationship, and the potential reputational harm to defendant Levine's
 9 firm, raise a reason to doubt that he would vote to initiate litigation against defendants Silbermann and

10 Sharp. This lack of independence renders him incapable of impartially considering a demand to

11 commence and vigorously prosecute this action. Demand is futile as to defendant Levine.

12                 Defendant Rajaram has close personal ties to Andreessen Horowitz. Defendant Rajaram

13 currently serves on the executive team at DoorDash, Inc., where he leads Caviar. Andreesen Horowitz

14 currently invests in DoorDash, Inc., and was an early investor in Caviar. Further, defendant Rajaram

15 currently serves on the board of Coinbase, Inc. with Marc Andreessen, founder of Andreessen Horowitz.

16 As a result of this entanglement with Andreessen Horowitz, defendant Rajaram is incapable of impartially

17 considering a demand to commence and vigorously prosecute this action. As a result, demand is futile

18 as to defendant Rajaram.

19                 Defendants Kilgore and Wishom together currently sit on the board of Nextdoor, Inc.

20 These overlapping directorships raise a reason to doubt that defendants Kilgore and Wishom would vote

21 to initiate litigation against each other. As a result of these entanglements, defendants Kilgore and

22 Wishom are incapable of impartially considering a demand to commence and vigorously prosecute this

23 action. As a result, demand is futile as to defendants Kilgore and Wishom.

24                                                 COUNT I

25                    Against the Individual Defendants for Breach of Fiduciary Duty

26                 Plaintiff incorporates by reference and realleges each and every allegation contained

27 above, as though fully set forth herein.

28
                                             - 33 -
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
              Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 35 of 38




 1                  The Individual Defendants owed and owe Pinterest fiduciary obligations. By reason of

 2 their fiduciary relationships, the Individual Defendants owed and owe Pinterest the highest obligation of

 3 loyalty and care.

 4                  The Individual Defendants and each of them, violated and breached their fiduciary duties.

 5                  The Officer Defendants either knew, were reckless, or were grossly negligent in

 6 disregarding the illegal activity of such substantial magnitude and duration. The Officer Defendants

 7 either knew, were reckless, or were grossly negligent in not knowing about the pervasive culture of racism

 8 and sexism at Pinterest. Accordingly, the Officer Defendants breached their duty of care and loyalty to
 9 the Company.

10                  The Director Defendants, as directors of the Company, owed Pinterest the highest duty of

11 loyalty. These defendants breached their duty of loyalty by recklessly permitting the pervasive culture

12 of racism and sexism at Pinterest. The Director Defendants knew or were reckless in not knowing that

13 the Company's systemic culture of discrimination, harassment, and retaliation would damage the

14 Company. Accordingly, these defendants breached their duty of loyalty to the Company.

15                  The Audit Committee Defendants breached their fiduciary duty of loyalty by failing to

16 address and remedy the red flags concerning internal reports of discrimination, harassment, and

17 retaliation. The Audit Committee Defendants completely and utterly failed in their duty of oversight,

18 and failed in their duty to appropriately address the Company's failure to comply with the law, as required

19 by the Audit Committee Charter in effect at the time.

20                  As a direct and proximate result of the Individual Defendants' breaches of their fiduciary

21 obligations, Pinterest has sustained significant damages, as alleged herein. As a result of the misconduct

22 alleged herein, these defendants are liable to the Company.

23                  Plaintiff, on behalf of Pinterest, has no adequate remedy at law.

24                                                 COUNT II

25                        Against the Individual Defendants for Unjust Enrichment

26                  Plaintiff incorporates by reference and realleges each and every allegation contained

27 above, as though fully set forth herein.

28
                                              - 34 -
                           VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                 Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 36 of 38




 1                   By their wrongful acts and omissions, the Individual Defendants were unjustly enriched

 2 at the expense of and to the detriment of Pinterest. The Individual Defendants were unjustly enriched as

 3 a result of the compensation and director remuneration they received while breaching fiduciary duties

 4 owed to Pinterest. The Individual Defendants participated, authorized, or otherwise permitted the pay

 5 discrimination at Pinterest, and as a result of their bad faith conduct, unjustly received compensation that

 6 was tied to the Company's financial performance. As described herein, Pinterest's financial performance

 7 was, in part, the result of its senior-level employees' diligent work efforts and initiatives, for which they

 8 were not fairly compensated.
 9                   Plaintiff, as a stockholder and representative of Pinterest, seeks restitution from these

10 defendants, and each of them, and seeks an order of this Court disgorging all profits, benefits, and other

11 compensation obtained by these defendants, and each of them, from their wrongful conduct and fiduciary

12 breaches.

13                   Plaintiff, on behalf of Pinterest, has no adequate remedy at law.

14                                           PRAYER FOR RELIEF

15          WHEREFORE, plaintiff, on behalf of Pinterest, demands judgment as follows:

16          A.       Against all of the defendants and in favor of the Company for the amount of damages

17 sustained by the Company as a result of the defendants' breaches of fiduciary duties and unjust

18 enrichment;

19          B.       Directing Pinterest to take all necessary actions to reform and improve its corporate

20 governance and internal procedures to comply with applicable laws and to protect Pinterest and its

21 stockholders from a repeat of the damaging events described herein, including, but not limited to, putting

22 forward for stockholder vote, resolutions for amendments to the Company's Bylaws or Articles of

23 Incorporation and taking such other action as may be necessary to place before stockholders for a vote of

24 the following corporate governance policies:

25                   1.     a proposal to strengthen the Company's controls over its employment policies

26 concerning discrimination, harassment, and retaliation;

27                   2.     a proposal to strengthen the Board's supervision of operations and develop and

28 implement procedures for greater stockholder input into the policies and guidelines of the Board; and
                                               - 35 -
                            VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                 Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 37 of 38




 1                   3.      a provision to permit the stockholders of Pinterest to nominate at least three

 2 candidates for election to the Board;

 3          C.       Extraordinary equitable and/or injunctive relief as permitted by law, equity, and state

 4 statutory provisions sued hereunder, including attaching, impounding, imposing a constructive trust on,

 5 or otherwise restricting the proceeds of defendants' trading activities or their other assets so as to assure

 6 that plaintiff on behalf of Pinterest has an effective remedy;

 7          D.       Awarding to Pinterest restitution from defendants, and each of them, and ordering

 8 disgorgement of all profits, benefits, and other compensation obtained by the defendants;

 9          E.       Awarding to plaintiff the costs and disbursements of the action, including reasonable

10 attorneys' fees, accountants' and experts' fees, costs, and expenses; and

11          F.       Granting such other and further relief as the Court deems just and proper.

12                                               JURY DEMAND

13          Plaintiff demands a trial by jury.

14    Dated: July 14, 2021                                ROBBINS LLP
                                                          BRIAN J. ROBBINS
15                                                        SHANE P. SANDERS
                                                          GREGORY E. DEL GAIZO
16                                                        MATIAS MONTILLANO
17                                                                       /s/Brian J. Robbins
                                                                        BRIAN J. ROBBINS
18
                                                          5040 Shoreham Place
19                                                        San Diego, CA 92122
                                                          Telephone: (619) 525-3990
20                                                        Facsimile (619) 525-3991
                                                          E-mail: brobbins@robbinsllp.com
21                                                        ssanders@robbinsllp.com
                                                          gdelgaizo@robbinsllp.com
22                                                        mmontillano@robbinsllp.com
23
                                                          Attorneys for Plaintiff
24

25

26
27

28
                                              - 36 -
                           VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
Case 3:21-cv-05385-SK Document 1 Filed 07/14/21 Page 38 of 38
